Citation Nr: 0125853	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  98-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether a June 30, 1978, rating decision denying entitlement 
to service connection for varicose veins involved clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that in June 1978 the RO, inter alia, denied 
entitlement to service connection for varicose veins.  The 
veteran submitted a notice of disagreement from that 
determination and in December 1978 the RO issued a statement 
of the case notifying the veteran that additional action was 
required to perfect his appeal.  As the veteran did not 
subsequently perfect the appeal, the June 1978 determination 
became final.  See 38 C.F.R. § 20.1103 (2001).

In an August 1992 decision, the Board found new and material 
evidence had not been submitted and denied reopening the 
veteran's claim for entitlement to service connection for 
varicose veins.  The veteran was notified of the decision and 
his appellate rights but did not appeal.

In his September 1997 claim the veteran raised the issue of 
CUE in the original rating decision.  The RO denied the claim 
of CUE in the prior denial of entitlement to service 
connection for varicose veins in March 1998 and issued a 
statement of the case as to this matter in May 1998.  The 
veteran, in a VA Form 9 received by the RO in June 1998, 
perfected his appeal and requested a hearing before a member 
of the Board but indicated he also wanted to appear before a 
local hearing officer.  

The Board notes that a prior Board decision which denies 
reopening based upon new and material evidence not having 
been submitted does not bar a claim of CUE in a prior rating 
decision on the merits.  See VAOPGCPREC 14-95 (published in 
60 Fed. Reg. 43,187 (1995)).  Therefore, the Board finds the 
issue listed on the title page of this decision has been 
properly developed for appellate review.

The Board also notes that in correspondence dated in 
September 1998 the veteran raised the issue of error in a 
1991 rating decision when he attempted to reopen his claim.  
He also withdrew his request for a personal hearing before a 
local hearing officer and requested that his CUE claim as to 
the 1991 rating decision be adjudicated.  

In correspondence dated in March 2000 the RO notified the 
veteran that rating decisions dated in 1991 had been subsumed 
into an August 1992 Board decision and that the RO did not 
have the authority to review those determinations.  The 
veteran was informed, in essence, that if he believed the 
August 1992 Board decision involved CUE he should submit his 
claim to the Board.  The Board finds that as the veteran 
submitted no subsequent correspondence as to this matter that 
he has not raised the issue of CUE in a prior Board decision.  
But see 38 C.F.R. § 20.1400 (2001).  

In addition, the Board notes that the RO denied reopening the 
veteran's claim for entitlement to service connection for 
varicose veins in rating decisions dated in February 1999 and 
March 2000.  Although the veteran presented evidence as to 
this issue at a video conference hearing before the 
undersigned Board Member in August 2001, the Board finds no 
timely notice of disagreement from the February 1999 or March 
2000 decision has been submitted and that the matter has not 
been developed for appellate review.  

The Board further finds the August 2001 hearing satisfied the 
veteran's request for a hearing before a member of the Board, 
including as to the issue perfected on appeal, but that his 
testimony should be accepted as an application to reopen the 
claim for entitlement to service connection for varicose 
veins.  This matter is referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  The evidence of record in June 1978 as to the issue of 
entitlement to service connection for varicose veins includes 
no undebatable error.

4.  The June 30, 1978, rating decision as to the denial of 
entitlement to service connection for varicose veins was not 
clearly and unmistakably erroneous.


CONCLUSION OF LAW

The June 30, 1978, rating decision which denied entitlement 
to service connection for varicose veins was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Veterans Appeals (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the May 1998 statement of the case, March 2000 supplemental 
statement of the case, and April 2001 RO correspondence 
adequately notified the veteran of the evidence necessary to 
substantiate the claim and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records are negative for complaint or 
treatment related to a varicose vein disorder.  Hospital 
records dated in November 1963, in essence, noted the 
veteran's past medical history was unremarkable.  The 
veteran's November 1963 separation examination revealed a 
normal clinical evaluation of the vascular system.  In his 
report of medical history the veteran described having been 
treated for a stab wound but denied having undergone any 
other operations or having received other medical treatment.

In his March 1978 application for VA benefits the veteran 
reported he had undergone a vein stripping procedure during 
active service in 1962 at Homestead Air Force Base.  

VA examination in April 1978 included a diagnosis of right 
lower extremity varicose veins.  The examiner noted incision 
scars to the medial aspect veteran's right calf from previous 
ligation and stripping.

In a June 30, 1978, rating decision the RO denied entitlement 
to service connection for varicose veins.  It was noted that 
the evidence of record did not include evidence of varicose 
vein surgery or a varicose vein disorder during active 
service.  

In October 1978 the veteran submitted a notice of 
disagreement and reported that he underwent an operation to 
his right leg during active service.  He claimed the disorder 
was the result of too much marching during basic training.  

In December 1978 the RO issued a statement of the case and 
notified the veteran that additional action was required to 
perfect his appeal.  No subsequent correspondence was 
received from veteran within the requisite time period to 
perfect his appeal.

In correspondence dated in September 1997 the veteran claimed 
the original rating decision which denied entitlement to 
service connection for varicose veins was erroneous.  

In his notice of disagreement the veteran reiterated his 
claim that he had undergone surgery at Homestead Air Force 
Base and reported, in essence, that his separation 
examination had been inadequate.  In his substantive appeal 
the veteran asserted that sufficient evidence had been 
submitted to prove he had varicose vein surgery during active 
service and that service connection should be granted.

The veteran presented evidence at a video conference hearing 
before the undersigned Board Member in August 2001 but did 
not address the issue of CUE in the June 30, 1978, rating 
decision.

Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2001).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established a three-
part test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

Based upon the evidence of record at the time of the June 30, 
1978, rating decision, the Board finds that no competent 
evidence demonstrating a varicose vein disorder during active 
service had been submitted.  There is no evidence of an 
undebatable error.  As there is no indication that facts as 
they were known at the time were not fully adjudicated or 
that laws were incorrectly applied, the Board must conclude 
that the June 30, 1978, rating decision did not involve CUE.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

As the June 30, 1978, rating decision which denied 
entitlement to service connection for varicose veins did not 
involve CUE, the appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

